DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2019/0306848).
Regarding claim 1, Zhou et al. disclose a method performed by a wireless communication device (Paragraph 0356, wireless device), the method comprising:
Receiving indication information, wherein the indication information indicates that a first resource region is at least partially preempted (Paragraph 0356, wireless device receives preemption indicator indicating whether preemption on a radio resource [e.g., downlink or uplink] is to occur); and
Cancelling or stopping or puncturing an uplink transmission based on the indication information (Paragraph 0356, wireless device may stop transmission of an uplink data packet based on one or more of: the first field of the DCI and/or the 
Regarding claim 2, Zhou et al. disclose wherein the uplink transmission includes data transmission based on at least one of a PUSCH, a PUCCH or a SRS (Paragraph 0351, uplink signal sent on PUCCH resource, PUSCH resource, and/or DMRS or SRS).
Regarding claim 3, Zhou et al. disclose wherein the first resource region is determined based on at least one of an offset value of the first resource region or a length of the first resource region (Paragraph 0261, offset of a first PRB of a DL bandwidth or an UL bandwidth; Paragraph 0318, see control resource set and radio resources).
Regarding claim 7, Zhou et al. disclose wherein the indication information comprises at least one of: a first quantity of bits each of which indicates whether a corresponding monitoring period in the first resource region including the first quantity of monitoring periods is preempted (Paragraphs 0330, 0331, 0334) or a second quantity of bits each of which indicates whether an uplink transmission from a corresponding one of the second quantity of a group of wireless communication devices is preempted (Paragraph 0356, wireless device receives preemption indicator indicating whether preemption on a radio resource [e.g., downlink or uplink] is to occur).
Regarding claim 8, Zhou et al. disclose wherein the uplink transmission was scheduled or configured on a second resource region conflicted with the first resource region (Paragraphs 0317, 0328, overlapping radio resources).
Regarding claim 9, Zhou et al. disclose comprising at least one of: starting to detect indication information in response to a received UL grant; cancelling or stopping or puncturing the uplink transmission in response to a conflict between the first resource region and the second resource region (Paragraph 0317, wireless device punctures based on overlapping resources); cancelling or stopping the uplink transmission regardless of whether there is a conflict between the first resource region and the second resource region (Paragraph 0304, based on a preemption indication, the wireless device may puncture data, suspend a transmission, and/or stop a transmission); stopping the uplink transmission and resuming after the preempted resources; stopping the uplink transmission and delaying after the preempted resources; stopping detecting subsequent indication information until next received UL grant; cancelling uplink transmissions in a slot where the first resource region is located; stopping detecting subsequent indication information indicating a resource region that is subsequent to the first resource region within the slot; or resuming the uplink transmission in the slot in response to subsequent indication information indicating a preempted resource region that has not conflict with the uplink transmission.
Regarding claim 11, Zhou et al. disclose a method performed by a wireless communication node (Paragraph 0356, base station), the method comprising:
Transmitting indication information (Paragraph 0356, base station sends DCI to wireless device), wherein
The indication information indicates that a first resource region is at least partially preempted (Paragraph 0356, DCI comprises preemption indicator indicating whether preemption on a radio resource [e.g., downlink or uplink] is to occur); and
An uplink transmission is to be cancelled or stopped or punctured based on the indication information (Paragraph 0356, wireless device may stop transmission of an uplink data packet based on one or more of: the first field of the DCI and/or the 
Regarding claim 12, Zhou et al. disclose wherein the uplink transmission includes data transmission based on at least one of a PUSCH, a PUCCH or a SRS (Paragraph 0351, uplink signal sent on PUCCH resource, PUSCH resource, and/or DMRS or SRS).
Regarding claim 13, Zhou et al. disclose wherein the first resource region is determined based on at least one of an offset value of the first resource region or a length of the first resource region (Paragraph 0261, offset of a first PRB of a DL bandwidth or an UL bandwidth; Paragraph 0318, see control resource set and radio resources).
Regarding claim 17, Zhou et al. disclose wherein the indication information comprises at least one of: a first quantity of bits each of which indicates whether a corresponding monitoring period in the first resource region including the first quantity of monitoring periods is preempted (Paragraphs 0330, 0331, 0334) or a second quantity of bits each of which indicates whether an uplink transmission from a corresponding one of the second quantity of a group of wireless communication devices is preempted (Paragraph 0356, wireless device receives preemption indicator indicating whether preemption on a radio resource [e.g., downlink or uplink] is to occur).
Regarding claim 18, Zhou et al. disclose wherein the uplink transmission was scheduled or configured on a second resource region conflicted with the first resource region (Paragraphs 0317, 0328, overlapping radio resources).
Regarding claim 19, Zhou et al. disclose a wireless communication device configured to carry out the method of claim 1 
Regarding claim 20, Zhou et al. disclose a wireless communication node configured to carry out the method of claim 11 (Figure 1, gNB, Paragraph 0356, base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claims 3 and 13 above, and further in view of Du et al. (US 2020/0137736).
Regarding claims 4 and 14, Zhou et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Du et al.: wherein the offset value is determined based on at least one of: a fixed value, a value configured by a higher layer signaling, or a value included in the indication information (Du et al., Paragraphs 0085-0086, PI [preemption indication] region determined by the network device notified by the network device and the offset value represents a number of symbols or slots from a starting or ending symbol of a control resource set where the indication information is located (Paragraph 0088, offset of a frequency domain start location of the PI region relative to the SS block; Paragraph 0089, offset of a frequency domain end location of the PI region relative to the SS block; Paragraph 0090, offsets of a start location and an end location of the PI region relative to the SS block; Paragraph 0191, offset may be a start location of a time unit such as a radio frame, a subframe, or a slot).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou et al. with the teachings of Du et al. in order to identify location of the preemption indication thereby simplifying design of a preemption indication (Du et al., Paragraphs 0011-0012).
Regarding claims 5 and 15, Du et al. disclose wherein the length is determined based on at least one of: a fixed value, a value configured by a higher layer signaling, or a value included in the indication information (Paragraphs 0108, 0126, PI region of a fixed size; Paragraphs 0129, 0154-0156, 0159, PI region size), and the value configured by the higher layer signaling is an integral multiple of a monitoring period of the indication information (Paragraphs 0082, length of PI region is based on PI monitoring period).

Allowable Subject Matter
Claims 6, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6 and 16, the prior art discloses that a first resource region is at least partially preempted by a preempting uplink transmission (See Zhou et al.). The prior art does not teach or adequately suggest that the offset value is not greater than a scheduling delay of the preempting uplink transmission and the scheduling delay of the preempting uplink transmission is not smaller than at least one of: a processing delay of the indication information, or a sum of the processing delay and a TA, wherein the TA is at least one of: a TA of the wireless communication device, or a maximum TA of a group of wireless communication devices including the wireless communication device. Regarding claim 10, the prior art does not teach or adequately suggest that the uplink transmission was scheduled to be transmitted in a manner of slot aggregation on the second resource region that includes a plurality of slots; the plurality of slots includes at least one preempted slot; and the method further comprises: determining a first redundancy version scheduled in the at least one preempted slot according to the slot aggregation, transmitting the first redundancy version after the at least one preempted slot based on that the first redundancy version is redundancy version 0, and transmitting a second redundancy version after the at least one preempted slot based on original redundancy version pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2020/0288441), Hosseini et al. (US 2019/0320458), and Islam et al. (US 2018/0324816) all discuss preemption indication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 21, 2021